Citation Nr: 0022665	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  93-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1974.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed to the extent possible.  Thus, 
the case has now been returned to the Board for appellate 
consideration.

The Board notes that in June 2000, the RO received a 
handwritten statement from the veteran regarding his alleged 
in-service stressors.  This information is duplicative of the 
veteran's August 1995 stressor information.  Thus, a remand 
to the RO for consideration of this evidence is not 
warranted.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Although post-traumatic stress disorder has been 
diagnosed, credible evidence that the claimed in-service 
stressors actually occurred or that the veteran engaged in 
combat has not been presented.  




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he suffers from PTSD as 
a result of combat related stressors incurred during his 
active military service.

VA laws and regulations state that basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110.  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d). 

There are three requisite elements for eligibility for 
service connection for PTSD:  (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Factual Background

Service medical records reflect the veteran underwent a 
psychiatric evaluation for pretrial clearance and possible 
separation from service in January 1969.  A copy of that 
evaluation report is not of record.  A report of medical 
examination dated in March 1972 reflects the veteran's 
systems were clinically evaluated as normal.  An October 1974 
report of medical history reflects the veteran's systems were 
clinically evaluated as normal, with the exception of left 
varicocele and hearing loss.  The veteran reported he was in 
good health with the exception of his hearing loss.  

Service personnel records reflect the veteran served overseas 
in Korea from April 1969 to May 1970 and in Germany from 
January 1973 to December 1974.  The records reflect principal 
duties of assistant machine gunner and auto rifleman while in 
Korea and Germany.  The records reflect that while in Korea, 
the veteran served with the 3rd Battalion, 23rd Infantry, 2nd 
Infantry Division.  The veteran received the National Defense 
Service Medal, Marksman Badge with Machine Gun Bar, the 
Expert Badge with Automatic Rifle Bar, and the Armed Forces 
Expeditionary Medal (Korea).

A VA hospital summary dated in May 1984 reflects a relevant 
diagnosis of alcohol abuse.  The veteran reported his 
drinking began because of distress at work because he did not 
like his foreman.  

A VA discharge summary dated from May 1985 to August 1985 
reflects various diagnoses of delayed PTSD, impulse control 
disorder, paranoid personality traits, asymptomatic 
prostatitis, bilateral refractive error, and gingivitis.  The 
veteran reported serving in Vietnam and Korea.  He reported 
serving with the 101st Airborne in Vietnam and with the 2nd 
Special Forces in Phu Bai.  He also reported being exposed to 
several life threatening and stressful situations during 
combat.  

VA treatment records dated from August 1985 to October 1985 
reflect the veteran attended PTSD group therapy sessions.  VA 
treatment records dated in May 1987 reflect the veteran 
reported experiencing nightmares, insomnia, and some auditory 
and visual hallucinations.  

A May 1987 statement from a VA counseling psychologist 
reflects the veteran had been previously evaluated and found 
to be unemployable due to his PTSD, impulse control disorder, 
and paranoid personality.  The psychologist noted that his 
symptomatology had not improved and he still complained of 
nightmares, paranoia, depression, rage states, and an 
inability to concentrate.  The psychologist opined that the 
veteran was permanently unemployable.  

A VA discharge summary dated from December 1989 to February 
1990 reflects the veteran was admitted due to paranoia, 
anxiety, rage, depression, insomnia, and nightmares of 
Vietnam.  An admission diagnosis of PTSD was noted.  

A February 1990 clinical record reflects a diagnosis of PTSD.  
It was noted the veteran's nightmares, depression, 
flashbacks, paranoia, and anxiety had improved, but were 
still present.  A February 1990 psychiatric evaluation notes 
the veteran was hospitalized for chronic and severe PTSD.  As 
stressors, the veteran reported serving in Vietnam in the 
airborne infantry and receiving the Combat Infantryman Badge 
and Army Commendation Medal.  He reported being attacked by 
the Vietcong in the Tay Ninh Province at Hobo Woods.  He also 
reported losing three friends during that operation.  The 
report notes the veteran's ability to establish and maintain 
effective relationships with others was severely impaired and 
the amount and kind of medication required for minimal 
stability would severely impair his ability to obtain and 
maintain employment.  The veteran was noted as totally and 
permanently unemployable.  

An August 1990 VA discharge summary reflects the veteran was 
hospitalized due to poor impulse control and acting out 
behavior.  During the admission interview, the veteran 
claimed to hear voices but could not give a description of 
what he heard.  He complained of depression, but denied 
suicidal and homicidal ideations.  Affect was noted as 
appropriate and there was no evidence of intellectual 
impairment.  A relevant diagnosis of PTSD by history was 
noted.  

Relevant VA clinical records dated from 1990 to 1993 reflect 
treatment for PTSD with depression.  It was noted the veteran 
was having difficulty sleeping.  

At his August 1993 RO hearing, the veteran testified that 
after he was discharged from the service, people and crowds 
disturbed him.  He reported initially developing this problem 
in June 1970 after returning from Korea.  (Transcript, page 
7).  The veteran testified that while in Korea, he served 
with the Alpha Company 3rd Battalion, 23rd Infantry stationed 
at Camp Laughen south of Freedom Bridge.  He reported his 
duties were mainly on the "GP James and coordinates with GP 
Johnson" covering Pork Chop Hill area.  He stated that GP 
stood for "guarding post."  (Transcript, page 8).  The 
veteran testified that he was involved in retrieving and 
helping a friend in an eighteen-foot tower that had been set 
on fire by enemy rounds.  He stated his friend was going into 
shock, but he did not know what became of his injuries.  
(Transcript, page 9).  The veteran also testified that in 
October 1969, he and his patrol came upon four servicemen and 
their trucks that were attacked and killed by Korean 
soldiers.  He stated they set up a guard perimeter around the 
area.  (Transcript, page 10).  

In an August 1995 statement, the veteran reported being on 
patrol in the area known as the DMZ.  He reported the names 
of four friends, one of whom was burned when a heater 
exploded in November 1969.  The veteran stated that in 
October 1969, three soldiers from the 2/9 infantry were 
attacked and killed by North Koreans and their truck was 
burned.  He also reported that while on patrol in March 1970, 
he came upon a portion of fence that had been cut open, 
presumably by North Koreans.  He reported that in the sixth, 
seventh, and eighth months of 1969, his company was put on 
alert because North Koreans were hidden in the area.  He also 
stated that the whole time he was in Korea, there were 
popshots, explosions, and people wounded or killed.  

An additional August 1995 statement from the veteran states 
that his wife left him because of his nightmares, flashbacks, 
and violent attacks.  He also stated that he could not be 
around his brother and his sisters were afraid of him.  

Relevant VA treatment records dated in 1995 and 1996 reflect 
continued treatment for PTSD symptomatology.  Treatment 
records dated in 1996 reflect notations of increased anger.  

A June 1996 letter from the U.S. Army and Joint Services 
Environmental Support Group (ESG) reflects that the unit 
histories for the 3rd Battalion, 23rd Infantry from 1969 to 
1970, which reflect the unit's mission, included conducting 
surveillance, anti-infiltration, and providing defense for 
Korea's Demilitarization Zone (DMZ).  It was noted the 
infantry's area of operation included the Imjim River area.  
It was also noted these records did not mention combat 
actions or unit casualties during the veteran's Korean tour.  
Copies of those documents as well as an excerpt from an 
Operational Report - Lessons Learned submitted by the 2nd 
Infantry Division, the higher headquarters of the veteran's 
unit, for the period ending October 31, 1969, was included.  
The ESG also included the 1969 and 1970 unit histories for 
the 2nd Battalion, 9th Infantry.  It was noted that these 
histories also did not mention casualties sustained by the 
unit during October 1969, as reported by the veteran.  
Finally, the ESG noted that U. S. Army casualty data did not 
list a Specialist Four Welnore as wounded or killed as 
reported by the veteran.  It was recommended that morning 
reports be obtained.  

Relevant VA clinical records dated in 1997 and 1998 reflect 
continued treatment for PTSD symptomatology and participation 
in PTSD therapy group sessions.  A January 1997 VA discharge 
summary reflects relevant diagnoses of sleep apnea, PTSD, 
diabetes mellitus, sickle cell trait, and erectile 
dysfunction.  An August 1997 mental health clinic note 
reflects the veteran reported his symptomatology was 
increasing due to the anniversary of his arrival in Vietnam 
in September 1968. 

Morning reports for the "A" and "B" Companies of the 3rd 
Battalion, 23rd Infantry dated from October 1969 to December 
1969 were received by the RO in June 1998.  It was noted the 
unit was at Camp Greaves Korea and the veteran was assigned 
to "A" Company.  It was also noted that no serviceman by 
the name of Welnore was shown in either "A" Company or "B" 
Company.  A serviceman by the name Weltker was shown, but he 
was not referenced as killed in action.  

Upon VA PTSD examination dated in October 1998, the veteran 
was accompanied by his brother-in-law.  The brother-in-law 
stated that the veteran was unable to talk because of his 
hearing difficulty.  The examiner noted the brother-in-law 
was unable to tell him how long the veteran had had a speech 
problem, stating only that he saw the veteran off and on and 
just drove him to the evaluation.  The examiner attempted to 
communicate with the veteran in writing.  It was noted that 
the veteran wrote that he had emotional problems because he 
could not hear, he could not sleep, and he still had 
flashbacks and nightmares.  In writing, the veteran also 
indicated that he lived with a woman and usually slept two to 
four hours at night.  He indicated that sometimes he did not 
sleep at all.  He also indicated that he did get flashbacks.  
When the examiner asked for an example of a flashback, the 
veteran wrote that his medical records had all of the 
answers, and he asked the examiner to stop harassing him.  
The examiner noted the veteran did make eye contact during 
the examination and seemed to understand the questions put 
forth.  The examiner stated that given the lack of 
cooperation, whether caused by medical or psychiatric 
problems or the veteran's own volition, it was difficult to 
draw too many conclusions at that time.  The examiner 
recommended the veteran undergo psychiatric testing.  

A December 1998 psychological evaluation report reflects the 
veteran reported spending two years in Vietnam from 1968 to 
1969.  He reported going on many search and rescue missions 
while in Vietnam.  He also reported seeing a lot of buddies 
killed and wounded.  The veteran stated that he saw people 
with body parts blown off and torsos blown open.  He reported 
thinking of his Vietnam experiences all of the time and an 
inability to sleep due to nightmares of his traumatic 
experiences.  The examiner opined the veteran was a rather 
angry and depressed man who appeared to have a diagnosis of 
moderate to severe combat-related PTSD.  The report reflects 
that the Minnesota Multiphasic Personality Inventory 
evaluation indicated an invalid profile with four 
possibilities: (1) the veteran deliberately attempted to 
present himself in as bad a light as possible to maximize his 
problems and look as psychopathological as possible; (2) the 
veteran could not comprehend the test items (this was noted 
as unlikely as the veteran had a high school education); (3) 
the veteran was acutely disturbed; or (4) the profile was a 
"cry for help."  The examiner opined that numbers three and 
four were more likely explanations for the invalidity of the 
profile.  It was noted that an invalid profile was frequently 
found in those diagnosed with severe combat-related PTSD.  

In a January 1999 addendum to the October 1998 VA 
examination, the examiner noted, based upon the December 1998 
psychiatric evaluation report, an Axis I diagnosis of PTSD, 
rule out depressive disorder, not otherwise specified, and 
history of alcohol abuse; Axis II deferred, Axis III 
deferred, and Axis IV - unemployment and combat exposure.  A 
Global Assessment of Functioning (GAF) score of 50, serious 
symptoms, impaired communication, serious impairment in 
social and occupational functioning, was noted.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD is not warranted.  

A review of the record does reflect post-service diagnoses 
and notations of PTSD.  However, none of the veteran's 
claimed in-service stressors have been found to be 
verifiable.  The veteran has alleged service in Vietnam and 
Korea.  He has reported serving with the 101st Airborne Unit 
and the Special Forces in Phu Bai.  He has also reported 
receiving the Combat Infantryman's Badge and the Army 
Commendation Medal.  The veteran has also given the name of a 
friend that had been burned.  Additionally, as recently as 
December 1998, the veteran reported spending two years in 
Vietnam and going on many search and rescue missions while in 
Vietnam.  He reported to the examiner that he saw many 
buddies killed and wounded as well as people with body parts 
blown off.  

Unfortunately, the veteran's service personnel records do not 
support his alleged in-service stressors.  His service 
personnel records reflect the veteran served overseas in 
Korea and Germany; they do not reflect any service in 
Vietnam.  Additionally, they do not show that the veteran was 
awarded the Combat Infantryman's Badge, the Army Commendation 
Medal, or any similar combat citation.  This information is 
consistent with that reported by the ESG, showing that the 
veteran's unit did conduct surveillance, anti-infiltration 
and defense for Korea's DMZ, but with no mention of combat 
actions or unit casualties during his Korean tour.  
Additionally, there was no notation of a Specialist Four 
Welnore, nor anyone with a similar name, as wounded or 
killed.  

Thus, although the veteran has been diagnosed with PTSD, 
there is no credible supporting evidence that the claimed in-
service stressors actually occurred.  Although the December 
1998 examiner noted the veteran appeared to have a diagnosis 
of moderate to severe combat-related PTSD, the veteran 
reported two years in Vietnam as his stressors.  The 
examiner's opinion, as well as the others of record, appear 
to be based upon an uncritical acceptance of an unverified 
and unverifiable history of stressors offered by the veteran.  
The Board notes that it is not bound to accept the opinions 
of physicians whose diagnosis of PTSD are based on unverified 
or inaccurate histories of stressful events as related by the 
veteran.  "Just because a physician or health care 
professional accepted the appellant's description of. . 
.Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the Board is required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

While an examiner can render a current diagnosis based upon 
his examination of the claimant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held as a 
matter of law that "credible supporting evidence that the 
claimed [in-service] event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  See Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

In the absence of verified in-service stressors and competent 
medical evidence of a causal nexus between the current 
symptomatology and a verified stressor or stressors, 
entitlement to service connection for PTSD is not warranted.  
The Board has considered the doctrine of reasonable doubt, 
but does not find the evidence to be in relative equipoise in 
light of the inconsistency between the veteran's statements 
and his service personnel records, unit histories and morning 
reports.  Thus, the doctrine of reasonable doubt is not for 
application in this instance.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for PTSD is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

